Postee, J.
The defendants’ contention in support of the single question raised by the exceptions, is founded upon the erroneous assumption that riding upon Sunday for exercise, and for no other purpose, is a violation of the statute in relation to the observance of the Lord’s day. The statute is not to be so construed. Such an interpretation would be contrary to the spirit as well as the letter of a statute which expressly excepts from its prohibition works of necessity or charity. R. S., c. 124, §20.
And this exception may properly be said to cover everything which is morally fit and proper, under the particular circumstances of the case, to be done upon the Sabbath.
Tested by this rule, our own court in O’ Connell v. Lewiston, 65 Maine, 34, and Davidson v. Portland, 69 Maine, 116, has held that walking out in the open air upon the Sabbath for exercise is not a violation of the statute.
In other jurisdictions, also, it has been held not to be unlawful to ride to a funeral, (Horne v. Meakin, 115 Mass. 326) ; walking to prepare medicine for a sick child ( Gorman v. Lowell, 117 Mass. 65); riding to visit a sick sister, (Cronan v. Boston, 136 Mass. 384) ; travelling to visit a sick friend (Doyle v. Lynn & Boston R. R., 118 Mass. 195) ; a servant riding to prepare needful food for her employer (King v. Savage, 121 Mass. 303) ; a father rid*199ing to visit his two boys (McClary v. Lowell, 44 Vt. 116) ; walking for exercise (Hamilton v. Boston, 14 Allen, 475); and walking partly for exercise and partly to make a social call (Barker v. Worcester, 139 Mass. 74).
The statute was never intended as an arbitrary interference with the comfort and conduct of individuals when necessary to the promotion of health in walking or riding in the open air for exercise. The prohibition is against unnecessary walking or riding. As a general rule the jury, under proper instructions from the court, must determine this question from the circumstances presented to them.
In this case we can perceive no error in the instructions, and the exceptions must be overruled.
Nor do we think the verdict should be disturbed under the motion for a new trial. A very careful examination of the evidence satisfies us that upon the questions of fact submitted to the jury no interference by this court is necessary. The plaintiff was clearly entitled to some damages. The amount awarded does not appear to be excessive.

Motion and exceptions overruled.

Peters, C. J., Walton, Virgin, Emery and Haskell, JJ., concurred.